Citation Nr: 0208782	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  97-33 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for residuals of excision 
of pituitary adenoma, currently rated as 30 percent 
disabling.


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from January 1981 to January 
1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought on 
appeal.

On the veteran's substantive appeal, VA Form 9, received at 
the RO in November 1997, he requested a hearing at a local VA 
office before the BVA.  In September 1999, the veteran 
submitted a statement to the RO indicating that he no longer 
wished to be scheduled for a hearing, and to certify his case 
to the Board as soon as possible.  There are no other 
outstanding hearing requests of record.  See 38 C.F.R. 
§ 20.702(e) (2001).  


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  The veteran's residuals of excision of pituitary adenoma 
are currently productive of subjective complaints of joint 
pain, but there are no medical findings associated with 
glucose intolerance, hypertension, or a visual defect.  


CONCLUSION OF LAW

The criteria for an increased rating for residuals of 
excision of pituitary adenoma, currently rated as 30 percent 
disabling, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, including 
§ 4.119, Diagnostic Code 7908 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that his 
service-connected residuals of excision of pituitary adenoma 
warrant a higher rating.  The veteran has not submitted any 
specific contentions stating why he feels he is entitled to a 
higher rating.  

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA statutes and the 
implementing regulations will be collectively referred to as 
"the VCAA." 

The Board has carefully reviewed the veteran's claims file, 
and is satisfied that the requirements under the VCAA have 
been met.  Upon receipt of the veteran's February 1997 claim 
for an increased rating, the RO scheduled him for a series of 
VA examinations.  Those examination reports are in the claims 
file.  The RO also sent the veteran a letter in February 
1997, requesting that he send evidence showing that his 
claimed disability had been treated since service, as well as 
statements from doctors who have treated him.  In the April 
1997 rating decision and the August 1997 statement of the 
case (SOC), the RO explained to the veteran the reasons for 
granting a 30 percent rating for his disability, but denying 
a rating in excess of 30 percent.  The SOC included a copy of 
pertinent laws and regulations, including the rating criteria 
for evaluating disabilities of the endocrine system.

In June 1998, the RO requested VA outpatient treatment 
records from the VA medical center in Indianapolis, and 
records were received reflecting treatment from June 1991 to 
May 1998.  The RO considered those records and issued a 
supplemental statement of the case (SSOC) in January 1999, 
which explained to the veteran why a higher rating was not 
warranted.  

In January 2000, this matter was before the Board and 
remanded for additional development.  The Board requested 
that the RO contact the veteran to obtain names, addresses, 
and dates of treatment from all health care providers who 
treated him for the claimed disability.  The Board also 
requested the RO to schedule the veteran for a VA 
examination.  The Board has reviewed the actions taken by the 
RO, and is satisfied that the requested development has been 
completed to the best extent possible.  See Stegall v. West, 
11 Vet. App. 268 (1998) (as a matter of law, a remand by the 
Board confers on the veteran the right to compliance with the 
remand orders).  In that regard, by letter dated in February 
2000, the RO contacted the veteran and requested information 
regarding his medical providers.  That letter was initially 
sent to an old address, but was remailed to a new address in 
June 2000, but the veteran did not respond to that letter.  
That letter was not returned as undeliverable.

In September 2000, the veteran underwent a VA examination.  
The RO determined that the examiner did not provide 
sufficient information to make a fair and complete 
determination in his appeal, and the veteran was scheduled 
for a follow-up examination in January 2001.  Although there 
was some confusion about the veteran's correct address, it 
appears that he did receive notice of the examination, but he 
failed to report to the examination.  By letter dated in 
January 2001, the RO notified the veteran that he had failed 
to report to the examination, and requested that he respond 
within 30 days as to whether he would appear for another 
examination.  The RO also notified the veteran of the 
requirements under the VCAA.  The RO further notified the 
veteran that they had requested him to provide specific 
names, addresses, and dates of treatment for all health care 
providers, private or VA, who may possess additional records 
relevant to his claim, but that they had not received any 
response from him.  The RO notified the veteran that his 
assistance was needed, and the RO asked him to submit the 
requested information within 60 days.  That letter was not 
returned as undeliverable, but the veteran did not respond to 
that letter.  In September 2001, the RO sent the veteran 
another letter regarding the missed examination, and 
requesting a response from him.  That letter was also not 
returned as undeliverable, but the veteran did not respond to 
that letter.  In a February 2002 SSOC, the RO explained the 
reasons for denying his claim.  The RO included a copy of the 
provisions enacted under the VCAA.

In light of the foregoing, the Board is satisfied that the 
veteran has been notified of the evidence needed to 
substantiate his claim.  Moreover, the Board is unaware of 
any additional relevant treatment records that should be 
obtained prior to proceeding with this appeal.  In short, the 
Board finds that the duties to notify and assist the veteran 
have been satisfied, and the case is ready for appellate 
review.  38 U.S.C.A. §§ 5103, 5103A.   

A brief review of the history of this appeal is as follows.  
In a September 1986 rating decision, the veteran was awarded 
service connection for residuals of status post trans-
sphenoidal adenoma resection of pituitary, rated as 10 
percent disabling from February 1986.  In February 1997, the 
veteran submitted a claim for an increased rating for that 
disability.  In an April 1997 rating decision, the RO awarded 
a 30 percent rating for the veteran's disability, which was 
recharacterized as residuals of excision of pituitary adenoma 
with acromegaly, effective from February 1997, which was the 
date of receipt of the veteran's claim for an increased 
rating.  The veteran disagreed with that rating decision, and 
initiated this appeal.  As noted earlier in this decision, 
the veteran has not submitted any arguments explaining why he 
feels he is entitled to a higher rating.  

Under VA law and regulations, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The RO assigned a 30 percent rating for the veteran's 
residuals of excision of pituitary adenoma with acromegaly 
pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7908, which 
sets forth criteria for evaluating acromegaly.  A 30 percent 
rating is assigned for acromegaly manifested by enlargement 
of acral parts or overgrowth of long bones, and enlarged 
sella turcica.  A 60 percent rating requires evidence of 
arthropathy, glucose intolerance, and hypertension.  A 100 
percent rating requires evidence of increased intracranial 
pressure (such as visual field defect), arthropathy, glucose 
intolerance, and either hypertension or cardiomegaly.  
38 C.F.R. § 4.119, Diagnostic Code 7908.

The Board has reviewed all the evidence of record, and finds 
that the preponderance of the evidence is against assigning a 
rating in excess of 30 percent for the veteran's residuals of 
excision of pituitary adenoma with acromegaly.  At the time 
of the April 1997 rating decision, which awarded a 30 percent 
rating, the evidence included VA examination reports dated in 
March 1997.  In summary, those examination reports reflect 
that the veteran had hand pain related to Marfan's syndrome.  
He had no radicular symptoms in the lumbar spine, but he was 
diagnosed with left knee patellofemoral syndrome.  X-rays of 
the back, hands, and knee were essentially normal, with no 
findings of arthritic changes.  There were no objective 
findings of arthropathy.  A vision examination revealed 
myopia and presbyopia, but there were no findings of a visual 
field defect.  The RO assigned a 30 percent rating based on 
the veteran's complaints of joint pain. 

In the September 2000 VA examination, the veteran complained 
of left arm pain and left shoulder pain, which was aggravated 
by activity.  The examiner noted that a past electromyograph 
(EMG) was negative for any evidence of radiculopathy, 
although a magnetic resonance imaging report (MRI) showed 
degenerative changes in the cervical spine.  The impression 
was a history of a pituitary tumor, which improved after 
surgery.  

The VA outpatient treatment records received in June 1998 
primarily pertain to the veteran's treatment for substance 
abuse.  A May 1998 record indicates that the veteran denied 
change in vision.  There were several records indicating that 
the veteran failed to report for scheduled appointments, and 
one record indicating that he left before he was examined.  
In short, the records are not helpful for rating purposes.  

As noted earlier in this decision, the RO found the September 
2000 VA examination inadequate for rating purposes, in that 
the examiner did not provide sufficient information to make a 
fair and complete determination in his appeal.  The Board 
notes that at most, the examination report addresses the 
veteran's complaints of joint pain, but the examination does 
not discuss whether the veteran has glucose intolerance, 
hypertension, or a visual defect, which are criteria listed 
under 38 C.F.R. § 4.119, Diagnostic Code 7908.  

According to 38 C.F.R. § 3.655(b), when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim or a 
claim for increase, the claim shall be disallowed.  38 C.F.R. 
§ 3.655(b).  In the present case, the veteran reported to the 
September 2000 examination that was scheduled in conjunction 
with his claim for increase.  However, that examination was 
deemed inadequate for rating purposes, and the veteran failed 
to report to a follow-up examination.  

The record reveals that the RO sent the veteran several 
letters to his address of record requesting information 
regarding medical providers, as well as offering him an 
opportunity to appear at another examination.  Those letters 
were sent to the veteran's updated address of record, and 
were not returned as undeliverable.  However, the veteran has 
failed to respond to any of those letters.  The United States 
Court of Appeals for Veterans Claims (known as the Court of 
Veterans Appeals prior to March 1, 1999) has held that 
"[t]he duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the 
present case, further information was needed to properly 
evaluate the veteran's claim.  The veteran did not respond to 
the RO's efforts to assist him with his claim, and the Board 
finds that further efforts to obtain assistance from the 
veteran would be futile.  While the veteran did report to a 
September 2000 VA examination, at most that examination 
confirms earlier findings of complaints of joint pain.  There 
is no recent medical evidence in the record pertaining to 
glucose intolerance, hypertension, or a visual defect.  In 
short, the Board finds no basis for assigning a rating in 
excess of 30 percent, and the claim is denied.  

In reaching the foregoing determination, the Board has 
considered the history of the veteran's residuals of excision 
of pituitary adenoma with acromegaly, as well as the current 
clinical manifestations (to the extent they are available in 
the record) and the effect this disability may have on the 
veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2.  The 
Board has applied all pertinent aspects of 38 C.F.R. Parts 3 
and 4, including all potentially applicable diagnostic code 
provisions.  In conclusion, the current medical evidence is 
consistent with no more than a 30 percent rating for 
residuals of excision of pituitary adenoma with acromegaly.  
Should the veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  
The Board has considered the benefit of the doubt doctrine, 
but as the evidence is not in relative equipoise, that 
doctrine is not applicable in this case.  See 38 U.S.C.A. 
§ 5107(b).

Finally, there is no evidence in the record that the 
schedular criteria are inadequate to evaluate the veteran's 
residuals of excision of pituitary adenoma with acromegaly, 
and as such, the Board finds no basis to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

The schedular criteria not having been met, the claim for a 
rating in excess of 30 percent for residuals of excision of 
pituitary adenoma with acromegaly is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

